In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-20-00225-CV

STEVEN HERNANDEZ, FRANCISCO                  §   On Appeal from the 67th District
AZUERO, AND FAMILY HERITAGE                      Court
LIFE INSURANCE COMPANY OF
AMERICA, Appellants                          §   of Tarrant County (067-316824-20)

V.                                           §   February 11, 2021

COMBINED INSURANCE COMPANY OF                §   Memorandum Opinion by Justice
AMERICA, Appellee                                Bassel

                                      JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s injunction order.

       We vacate the portion of the injunction order that restrains Appellant Family

Heritage Life Insurance Company of America and dissolve the temporary injunction

as to Family Heritage.

       We reverse the remainder of the trial court’s injunction order only as to form,

and we remand the case to address the deficiencies identified in our opinion as to

paragraphs 19.a., b., c., and d. of the injunction order that restrains Individual
Appellants Steven Hernandez and Francisco Azuero. On remand, the trial court shall,

if necessary, resolve Individual Appellants’ fifth issue.

         Having found that the trial court did not abuse its discretion by finding that

(1) the covenants at issue are reasonable and that Appellee Combined Insurance

Company of America demonstrated a probable right to relief, (2) Individual

Appellants induced or solicited Appellee’s policyholders and employees, and

(3) Appellee would probably suffer an imminent and irreparable injury, we affirm the

remainder of the injunction order.

         It is further ordered that Individual Appellants Steven Hernandez and

Francisco Azuero shall pay all of the costs of this appeal, for which let execution

issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Dabney Bassel
                                           Justice Dabney Bassel